     Case 2:19-cv-02710-JAR-KGG Document 117 Filed 10/20/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

TEAM INDUSTRIAL SERVICES, INC.,     )
                                    )
                     Plaintiff,     )
     vs.                            )              Case No. 19-2710-JAR-KGG
                                    )
ZURICH AMERICAN INSURANCE           )
COMPANY, et al.,                    )
                     Defendants.    )
____________________________________)

                   ORDER ON MOTION TO INTERVENE

      Now before the Court is the Motion to Intervene filed by Westchester Fire

Insurance Company (hereinafter “Westchester”). (Doc. 92.) Having reviewed the

submissions of the parties, Plaintiff’s motion is GRANTED.

                                 BACKGROUND

        The following summary of the factual background of this case was

previously submitted by the Plaintiff:

                 [Plaintiff] Team [Industrial Service] was a contractor
             to defendant Westar Energy, Inc., n/k/a Evergy Kansas
             Central, Inc. (‘Westar’) to inspect, repair and certify
             Safety Relief Valves (‘SRV’) at Jeffrey Energy Center, a
             sub-bituminous coal-fired power plant located in Emmett
             Township, Pottawatomie County, about 50 miles
             northwest of Topeka, Kansas and seven miles northwest
             of St. Marys, Kansas (the ‘Plant’). On June 3, 2018, two
             employees of Westar – Jesse Henson and Damien ‘Craig’
             Burchett – were severely burned at the Plant and later
             died.
     Case 2:19-cv-02710-JAR-KGG Document 117 Filed 10/20/20 Page 2 of 5




                 In October 2018, Burchett’s children Bailey and
             Dalton Burchett (‘Burchetts’) filed a wrongful death
             action against Team (and others) in federal court in
             Kansas. In November 2018, Most filed a wrongful death
             action against Team in state court in Texas as Henson’s
             widow. Burchetts then voluntarily dismissed the action
             in this Court and instead filed a wrongful death action in
             Texas that was consolidated with Most’s action. A jury
             trial in the Texas state court action commenced February
             20, 2020.

(Doc. 58, at 2.)

        Westar had procured an Owner-Controlled Insurance Program policy

package (“OCIP”) that included a primary commercial general liability policy

issued by Zurich American Insurance Company (“Zurich”) for the term of January

1, 2018, to January 1, 2019 (hereinafter “Zurich policy”). The Zurich policy has

policy limits of $2 Million per occurrence and $4 Million in the aggregate with a

$500,000 per occurrence deductible. The Jeffery Energy Center is a scheduled

location on the Zurich Policy. (Doc. 93, at 2.)

        Westchester Fire issued an excess policy to Westar as part of the OCIP for

the same policy term (hereinafter “Westchester policy”). The Westchester policy

is an excess policy that identifies the Zurich policy as the first underlying policy.

(Id.) According to a prior filing by Plaintiff, “[t]he question in this declaratory

judgment action is whether Team was entitled to the benefits and coverage of an

OCIP established by Westart [sic] for the Plant.” (Doc. 58, at 2.)
        Case 2:19-cv-02710-JAR-KGG Document 117 Filed 10/20/20 Page 3 of 5




          In the present motion, Westchester moves to intervene as a Plaintiff as a

matter of right pursuant to Fed. R. Civ. P. 24(a). (Doc. 93, at 2.) In the alternative,

Westchester moves for permissive intervention pursuant to Fed. R. Civ. P. 24(b).

(Id.)

          The Court notes that Team was the only party to respond to Westchester’s

Motion to Intervene. (See Doc. 101.) Further, Team indicates that it does not

object to Westchester’s requested intervention, but merely opposes Westchester

being identified as a Plaintiff in this action, which would allow Westchester to

“assert its own new cause of action against all current parties—including TEAM—

for a declaratory judgment vis-à-vis its own separate excess policy that was issues

with respect to the OCIP.” (Id., p. 2; see also id., at 4-5). Rather, Team “believes

that if the Court allows Westchester to intervene in the current action … , it should

be required to intervene as a defendant, answer the FAC with its own defenses, and

proceed accordingly to protect its claimed interest in the present action.” (Id., at

2.)

                                     ANALYSIS

I.        Legal Standard.

          Federal Rule of Civil Procedure 24 allows two types of intervention –

intervention as a matter of right pursuant to Rule 24(a) and permissive intervention

pursuant to Rule 24(b). To intervene as a matter of right pursuant to Fed.R.Civ.P
     Case 2:19-cv-02710-JAR-KGG Document 117 Filed 10/20/20 Page 4 of 5




24(a)(2), the movant must establish, upon a timely motion, that it “claims an

interest relating to the property or transaction which is the subject of the action;

… the interest may as a practical matter be impaired or impeded; and … the

interest may not be adequately represented by existing parties.” Everest Indemnity

Insurance Company v. Jake's Fireworks, Inc., 335 F.R.D. 330, 332-33 (D. Kan.

2020) (quoting Kane Cty. v. United States, 928 F.3d 877, 890 (10th Cir. 2019).

Upon such a showing, the Court “must” permit intervention. Fed.R.Civ.P. 24(a).

Historically, the Tenth Circuit taken a “liberal approach to intervention [of right]

and thus favors the granting of motions to intervene.” Western Energy Alliance v.

Zinke, 877 F.3d 1157, 1164 (10th Cir. 2017).

        Permissive intervention pursuant to Fed.R.Civ.P. 24(b), on the other hand,

rests in the discretion of the trial court. According to the Rule, the Court “may

permit” intervention to anyone who “is given a conditional right to intervene by a

federal statute; or … has a claim or defense that shares with the main action a

common question of law or fact.” Fed.R.Civ.P. 24(b). The Court, in exercising its

discretion, must determine whether “intervention will unduly delay or prejudice the

adjudication of the original parties’ rights.” Id. As stated above, Team has

conceded that Westchester “can likely demonstrate a right to intervene … .” The

Court agrees. Westchester’s motion to intervene (Doc. 92) is, therefore,

GRANTED.
     Case 2:19-cv-02710-JAR-KGG Document 117 Filed 10/20/20 Page 5 of 5




        Team has objected, however, to Westchester being allowed to intervene as

a Plaintiff. Team argues that allowing Westchester to do so, and “to inject an

entirely new and parallel Complaint into the proceeding,” would “unnecessarily

confuse and cloud the posture and logistics involved in this matter.” (Doc. 101, at

5.) Rather, Team suggests that Westchester should be allowed to intervene “as a

party defendant to the current claims and dispute as to the OCIP and Zurich’s

primary liability insurance policy.” (Id. (emphasis in original).)

        The Court finds that the appropriate solution is to allow Westchester to

intervene as an “intervenor.” Westchester can then file a Complaint against Team,

et al., as an intervenor and be aligned later as a party Defendant.



      The Court thus GRANTS Westchester’s Motion to Intervene (Doc. 92) is

GRANTED as more fully set forth above. Any resulting Complaint by

Westchester shall be filed on or before November 3, 2020.

      IT IS SO ORDERED.

      Dated this 20th day of October, 2020, at Wichita, Kansas.

                                 S/ KENNETH G. GALE
                                 HON. KENNETH G. GALE
                                 U.S. MAGISTRATE JUDGE
